1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, and 10, the limitation "a slot" is recited.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 establishes two slots, and it is unclear to which slot this is referring.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application No. 20180212321), hereinafter known as Yang, in view of Ha et al. (U.S. Patent Application No. 20180261921), hereinafter known as Ha.
Regarding claim 1, Yang teaches (Figs. 1-10) a metal frame (1012, see 1A) having a slot (114) disposed on a side of the metal frame (see Fig. 2), an antenna feedpoint (112) being disposed on an inner side wall of the metal frame (see Fig. 2) and located on side edges of the slot (see Fig. 2); and a signal reflection wall (106, [0048]) disposed inside the terminal device (see Fig. 2), a gap existing between the signal reflection wall and the slot (see Fig. 2), and the signal reflection wall being formed by a metal outer wall of a battery (104) of the terminal device ([0045]); wherein the metal frame and the signal reflection wall are both electrically connected to a ground plate (102) of the terminal device ([0062]).
Ha teaches (Figs. 1A-5C) a metal frame (sides of 101, [0128]) having at least two slots (S1-S3, see Fig. 3) disposed on a side of the metal frame (see Fig. 3), at least two antenna feedpoints (133a,133b) being disposed on an inner side wall of the metal frame (see Fig. 4), and different antenna feedpoints in the at least two antenna feedpoints being located on side edges of different slots (see Fig. 4).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the multiple slots of Tran in the antenna apparatus of Ha because it can create multiple resonances to cover multiple frequency bands ([0196]).
Regarding claim 2, Yang further teaches (Figs. 1-10) wherein an antenna feedpoint is located at a non-central position of a side edge of a slot (see Fig. 2).
Regarding claim 3, Yang further teaches (Figs. 1-10) wherein a slot is a rectangular slot, and the slot and the metal frame have a same length direction (see Fig. 2).
Regarding claim 4, Yang further teaches (Figs. 1-10) wherein the at least two slots are arranged along a length direction of the metal frame (see Fig. 2, slot arrangement in Yang is along the length direction).
Regarding claim 5, Yang further teaches (Figs. 1-10) wherein each slot is disposed opposite to the signal reflection wall (see Fig. 2, slot is opposite the reflection wall).
Regarding claim 6, Yang as modified teaches the limitations of claim 5, but does not teach further details regarding the slots.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the slots has a same length, and there is a same distance between any two adjacent slot , since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Making the slots identical provides the same resonance frequency, which enables diversity strategies, and the same distance between adjacent slots ensures uniform isolation within the array, which is within the purview of a skilled artisan.
Regarding claim 7, Yang further teaches (Figs. 1-10) wherein a distance between two adjacent slots is determined by an isolation between two adjacent antennas and a beam scanning coverage angle of an antenna array (This limitation is in regards to how the terminal device was made, which does not meaningfully provide any structural limitations. Therefore, the limitation is treated as a Product-by-Process limitation. Since, the structure of Yang as modified is found to be substantially identical to the structure claimed by claim 5, the claim is therefore taught by the combination. See MPEP 2113.).	
Regarding claim 8, Yang further teaches (Figs. 1-10) wherein an upper edge of the signal reflection wall is not lower than upper edges of the at least two slots, and a lower edge of the signal reflection wall is not higher than lower edges of the at least two slots (see Fig. 1A, 106 spans full height of device).
Regarding claim 9, Yang further teaches (Figs. 1-10) wherein at least two slots are provided on each of two opposite sides of the metal frame (see Fig. 2, Yang has antennas 114 and 124 on opposite sides).
Regarding claim 10, Yang further teaches (Figs. 1-10) wherein a slot is a cross-shaped slot or an I-shaped slot (see Fig. 2).
Regarding claim 11, Yang as modified teaches the limitations of claim 1, but does not teach further details regarding the length.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a length of a slot determined according to a half wavelength corresponding to a center frequency of an operating frequency band of an antenna, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a multiple of a quarter of a wavelength provides resonance, which is within the purview of a skilled artisan.
Regarding claim 12, Yang as modified teaches the limitations of claim 1, but does not teach further details regarding the signal reflection wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the signal reflection wall be a concave reflection curved surface; or the signal reflection wall be a convex reflection curved surface., since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using curved surface for a reflector improves the gain in the desired direction, which is within the purview of a skilled artisan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran (U.S. Patent Application No. 20200106157) teaches a slot antenna array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896